       Case 2:20-cv-00065-SRB Document 56 Filed 10/29/20 Page 1 of 4



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF ARIZONA
 8   A.P.F. on his own behalf and on behalf of his          No. CV20-00065-PHX-SRB
     minor child, O.B.; J.V.S., on his own behalf and
 9   on behalf of his minor child H.Y.; J.D.G., on his
     own behalf and on behalf of his minor child,           ORDER
10   M.G.; H.P.M. on his own behalf and on behalf
11   of his minor child, A.D.; M.C.L. on his own
     behalf and on behalf of his minor child, A.J.;
12   and R.Z.G. on his own behalf and on behalf of
     his minor child, B.P.,
13
                           Plaintiffs,
14          v.
15   United States of America,
16                         Defendant.
17
18          At the Case Management Conference on September 3, 2020, the Court ordered the
19   parties to meet and confer on a supplemental discovery plan. On October 5, 2020, the
20   parties filed a Joint Supplemental Discovery Plan that outlined their disagreements on
21   policy-level documentary discovery in addition to that being done in the related case of
22   C.M., et al. v. United States, CV19-5217-PHX-SRB, on additional policy-level
23   depositions, and on the number of Plaintiff-specific depositions.
24          POLICY LEVEL DOCUMENTARY DISCOVERY
25          In addition to the policy-level custodians whose records will be searched using 14

26   search terms, Plaintiffs want to add eight more custodians but use only seven of the

27   search strings. Plaintiffs argue that, because four of the Plaintiffs presented at the

28   Nogales Port of Entry rather than being apprehended by Border Patrol between ports of
       Case 2:20-cv-00065-SRB Document 56 Filed 10/29/20 Page 2 of 4



 1   entry, the current custodian searches will not include documents from policy-level
 2   custodians from the Field Operations Division of Enforcement and Removal Operations
 3   (ERO) within Immigration and Customs Enforcement (ICE) and from Customs and
 4   Border Protection (CBP) Office of Field Operations in the Tucson sector. Plaintiffs argue
 5   that four of the Plaintiffs were separated by ICE ERO or by CBP’s Office of Field
 6   Operations in the Tucson sector.
 7          Defendant’s position is that the more than 60 policy-level custodians currently
 8   being searched using 14 complex search strings provides sufficient discovery of the
 9   policy-level documents. Defendant argues that there is no justification for 8 additional
10   burdensome custodian searches aimed at local ports of entry and field offices when the
11   separations were directed by ICE and the allegations in the Amended Complaint
12   emphasize that the family separation policy was at the highest levels of government not at
13   a local level. Defendant suggests that if Plaintiffs wish to propound discovery to the local
14   offices, they should proceed by Requests for Production rather than this Court requiring
15   additional custodian searches.
16          In justification of their request for these additional policy-level custodian searches,
17   Plaintiffs note that the four Plaintiffs who presented at the Nogales Port of Entry were
18   separated pursuant to instructions by ICE ERO Field Operations while the other Plaintiffs
19   and all of the Plaintiffs in the C.M. case were separated by the Yuma Sector Border
20   Patrol. Plaintiffs have identified by name or position five ICE ERO custodians.
21   Plaintiffs also claim to have identified eight CBP Office of Field Operations custodians
22   they argue would be appropriate to include but state that they will choose only three of
23   them for additional custodial searches. The eight are supervisors from the CBP Tucson
24   Field Office and supervisors at the Nogales Port of Entry.
25          The Court will allow Plaintiffs to add three custodians from ICE ERO to be added
26   to policy-level searches using seven rather than 14 search strings. Those three are David
27   Jennings, the Director of the ICE Phoenix Field office during the relevant time period,
28   and the Field Office Juvenile Coordinator of the ICE Field Office during the relevant
                                                 -2-
          Case 2:20-cv-00065-SRB Document 56 Filed 10/29/20 Page 3 of 4



 1   time period. The Court does not authorize the other two ICE Phoenix Field Office
 2   custodians or any of the three CBP custodians from the Tucson Field Office or the
 3   Nogales Port of Entry. Any documentary discovery Plaintiffs wish to pursue from these
 4   custodians shall be through a Request for Production of documents that is Plaintiff-
 5   specific.
 6            The parties have also been unable to agree on the date for completion of any
 7   additional policy-level custodian searches. Plaintiffs suggest completion by January 31,
 8   2021. Defendant asks to have until June 21, 2021 to complete the production. The Court
 9   agrees with Plaintiffs that completion of this production by June 21, 2021 with only 60
10   days left for completion of all discovery is unworkable. In light of the limited additional
11   discovery authorized, the Court orders completion by January 31, 2021 and reminds
12   Defendant that production is to be on a rolling basis.
13   2.       DEPOSITIONS
14            Plaintiffs seek an additional two policy-level depositions to the 10 authorized to be
15   taken jointly with the C.M. Plaintiffs. The two are for an officer from the ICE ERO Field
16   Operations Division and an officer from CPB’s Office of Field Operations. Plaintiffs
17   also request a total of 18 Plaintiff-specific depositions lasting a maximum of seven hours
18   over one day based on the number of Plaintiff-specific depositions granted in the C.M.
19   case. Defendant disagrees that additional policy-level depositions from the port of entry
20   or the field offices are warranted and suggests that depositions seeking local policies for
21   processing aliens at the Nogales Port of Entry are more appropriately viewed as Plaintiff-
22   specific depositions. Defendant also urges the Court to impose a 15 deposition limit for
23   Plaintiffs-specific depositions suggesting that, because 9 of the 11 sets of adult and child
24   Plaintiffs were detained by CBP Border Patrol in May 2018 and at the Yuma Station,
25   there is likely significant overlap of Border Patrol officers with knowledge about the
26   separations of the A.P.F. and C.M. Plaintiffs. Defendant also states there is some overlap
27   of the ORR-funded care providers for the 11 minor Plaintiffs.
28
                                                  -3-
          Case 2:20-cv-00065-SRB Document 56 Filed 10/29/20 Page 4 of 4



 1            The Court will allow the requested 18 depositions but with the following
 2   limitation. To the extent there is overlap of individuals who were involved with the
 3   separations of the parents and children or in the ORR placement of the children in this
 4   case and in the C.M. case, those depositions will count against the total Plaintiffs-specific
 5   depositions authorized in each case. To be clear, if counsel in this case questions a
 6   deponent noticed for a Plaintiff-specific deposition in the C.M. case, that deposition is
 7   counted against the total of 18 authorized by this Order. The Court will also allow two
 8   additional policy-level depositions; one from an officer from ICE ERO Field Operations
 9   and one from an officer in CBP’s Office of Field Operations but only if none of the ten
10   policy-level depositions noticed in the C.M. case include any such officers.
11   3.       CONCLUSION
12            Except to the extent specifically authorized by this Order, the Joint Discovery Plan
13   in C.M. et al. v. United States, CV19-5217-PHX-SRB subject to the limitations and
14   clarifications set out in the Court’s August 25, 2020 Order in the C.M. case (Doc. 61)
15   shall also control the discovery in this case.
16                   Dated this 29th day of October, 2020.
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -4-
